On Application for Rehearing.
In the application of the city of New Orleans for rehearing we have the unusual situation of a successful party asking for the amendment of an opinion rendered in connection with a’favorable decree.
We have given} further study to the matter and to the carefully and earnestly prepared brief presented on behalf of the city, on application for rehearing and, as a result, our confidence in the view expressed to the effect that mandamus is the proper remedy in a matter of this kind has been considerably shaken.
Nevertheless, in view of the fact that we are convinced of the correctness of the decree rendered on the merits of the controversy, we have decided to refuse the rehearing requested by the city as well as the rehearing requested by relator.
Both rehearings refused.